Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 
	Examiner notes, the RCE filed on September 14, 2021 was subsequent to a response after final filed on August 13, 2021 and addressed in full in an Advisory Action dated August 31, 2021. Applicant has not amended the claims or provided additional arguments not contained in the response after final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130105930 by Zhang et al (hereinafter Zhang) in view of US 20110277835 by Masson et al (hereinafter Masson). 

Regarding Claim 12, Zhang discloses a solar cell comprising a plurality of gridlines (Fig. 1 teaching the claimed “a solar cell including one or more gridlines for extracting photo-current on a front surface of the solar cell”) wherein the gridlines comprise a cap layer and metal grid (2, 3 Fig. 1 teaching the claimed “wherein: each of the gridlines is a metal grid and a cap layer, and at least a portion of the metal grid is deposited on the cap layer”). Zhang explicitly desires to reduce grid shadowing by the width of the cap layer (Fig. 5 [0066]) but fails to explicitly recite the offset as claimed. 

However, the width of the electrode structure on the front surface of a solar cell device is a known result effective variable as clearly expressed by Zhang. Increased electrode width increases conductivity and electron extraction via increased contact with the active body while also increasing shading which decreases incident light within the cell ([0066]). A skilled artisan would therefore appreciate the width of the cap layer and grid contact should be optimized to account for desired conductivity while minimizing shading, requiring no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “weld attrition and gridline shadowing losses are both minimized by an alignment of the metal grid relative to the cap layer and a width of the cap layer relative to a width of the metal grid are controlled so that a minimum cap edge offset distance value is about 1 .mu.m or more”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Examiner notes, the limitation “weld attrition and gridline shadowing losses” are functional language limitations in that such limitations express the resulting functionality of the electrode width relationship. The reference need not recognize a common advantage with the instant disclosure to qualify as sufficient prior art and need only disclose or render obvious the structural features of the claims to satisfy any intended use/functional language requirements. As modified Zhang renders obvious the claimed structural requirements, it necessarily renders the functionality of the device obvious. See MPEP 2114. 

Additionally, Masson discloses the width of an electrical conductor element on a solar cell directly determines the fabrication cost of the device such that increasing width increases cost and decreasing width decreases cost ([0048]). As such, the width of the features in Zhang’s device are a recognized result effective variable in terms of manufacturing and device cost, such that a skilled artisan would be motivated to optimize such structures for cost, requiring no more than routine experimentation to arrive at the claimed relationship. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claims 13 and 14, modified Zhang renders obvious the optimization of the cap layer and grid layer overlap relationship as set forth in the rejection of Claim 12 above, thereby rendering obvious the claimed “wherein controlling the alignment of the metal grid relative to the cap layer and the width of the cap layer relative to the width of the metal grid results in cap edge offset L and cap edge offset R values representing distances of edges of the cap layer from edges of the metal grid on a left and right side of the cap layer, respectively, and the minimum cap edge offset distance value is a minimum value between the cap edge offset L and cap edge offset R values” of Claim 13 and the claimed “wherein the minimum cap edge offset distance value is about 5% to 25% of the width of the metal grid” of Claim 14. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 20, modified Zhang discloses the width of the cap layer is greater than the width of the metal grid (Zhang Fig. 5 [0066] teaching the claimed “wherein the width of the cap layer is less than the width of the metal grid or the width of the cap layer is greater than the width of the metal grid”). 

Claim 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Masson as applied to Claim 12 above, further in view of US 2012020247554 by Wootton. 

Regarding Claim 15, modified Zhang discloses the limitations of Claim 12 and further discloses the alignment of the metal grid relative to the cap layer and the width of the cap layer relative to the width of the grid are “controlled” at areas on the front surface of the cell (Zhang Fig. 1A teaching the claimed “wherein the alignment of the metal grid relative to the cap layer and the width of the cap layer relative to the width of the metal grid are controlled at areas on the front surface of the solar cell” but fails to disclose “opposite where welding occurs on a back-side of the solar cell”. 

However, Wootton discloses a PV device comprising thin ribbon wires welded to the backside thereof ([0049] teaching the claimed “opposite where welding occurs on a back-side of the solar cell”). The wires are back contacts of the cell such that it would have been obvious to a skilled artisan to use such back contacts in modified Zhang’s cell as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 16, the limitations set forth are functional language limitations which do not expressly impart any additional structural requirements on the claim. Modified Zhang need only disclose the structural requirements to render the claim obvious as the instant invention is directed to a device. As such, modified Zhang disclosing all necessarily structural features to satisfy the functionality of Claim 16 renders obvious the claimed “wherein an edge of the metal grid and an edge of the cap layer are separated far enough apart that stress concentration factors do not interact, in order to reduce cracks on the back-side of the solar cell that result from the welding, without impacting the solar cell's efficiency”. See MPEP 2114. Courts have held functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3dat 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, |. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See /n re Schreiber, 128 F.3d 1473,1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. Furthermore, the reference teaches that the width of the cap layer and the width of the metal grid, which directly determines the distance between their respective edges, are optimized as set forth above.

Regarding Claims 17-19, modified Zhang renders obvious the optimization of the electrode width relationship in view of such parameters being known result effective variables, as set forth in the rejection of Claim 12 above, thereby rendering obvious the claimed “wherein the edge of the metal grid and the edge of the cap layer are separated by a distance of at least 1 .mu.m”, “wherein the edge of the metal grid and the edge of the cap layer are separated by a distance of at least 1.5 to 2 .mu.m” and “wherein the edge of the metal grid and the edge of the cap layer are separated by a distance of at least 3 to 100 .mu.m or more” limitations of Claims 17-19, respectively. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721